DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 03/18/2021.  
Claims 1-10, 12, 14 and 21-32 are pending in the case.  
No further claims have been cancelled or added.  
Claims 1, 8, and 21 are independent claims.

Note: Applicant argued that there is no support for a device identifier in the provisional application of Liston and therefore that feature cannot be relied upon since Liston’s filling date is after the filing date of the instant application (Remarks: pages 7-8).  Examiner agrees.  Accordingly, a new Non-Final Office Action is presented.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0257475 A1, published 10/07/2010, hereinafter “Smith”) in view of  Liston et al. (US 2018/0189076 A1, effectively filed on 01/03/2017, hereinafter “Liston”) and further in view of Vassigh et al. (US 2019/0018635 A1, published 07/11/2017, hereinafter “Vassigh”).

Independent Claim 1:
	Smith discloses a method comprising:
receiving first information indicative of an audio input received at a user device of a plurality of user devices configured to receive audio inputs (The system can receive a voice command from a first input device such as a remote 434 (user device), Smith: Fig. 5, [0052].  A second input device (user device) can be the same type of input device as the first input ; 
receiving an indication of whether the user device is a device comprising one or more buttons for causing control of at least one other device (The interface can be adapted based on the type of input device used, Smith: ¶ [0053]-[0055].  As presented above, Smith indicates that the input type can be a voice command and that the input device may be a remote control, Smith: ¶ [0052].  The remote control also includes buttons, Smith: ¶ [0053].  The user interface can be adapted when the input device is the same type of input device (e.g. a first and second input device can be a remote controller) but each input device has a different characteristic, Smith: ¶ [0055].  Although it is not explicitly stated, Smith suggests that the system is provided with some sort of indication of the type of input device being used or else the system could not accurately choose the user interface that corresponds to the type of input device that provided the input.); 
determining, based on the first information and the indication, a user interface for output on the at least one other device, wherein one or more characteristics of the user interface are configured based on the indication associated with the user device (The graphical user interface can be adapted to the specifications of the input device (indication) based on receiving the input from the input device (first information), Smith: ¶ [0053].); and 
causing output of the user interface on the at least one other device (The graphical user interface is displayed on a device other than the remote control, Smith: Figs. 3 and 4, ¶ [0038] last sentence, ¶ [0053].).
Smith does not appear to expressly teach a method wherein the indication indicates that the user device is a hands free device that is configured to receive a trigger and a voice command following the trigger.
However, Liston teaches a method wherein the indication indicates that the user device is a hands free device (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].  The interface is adapted based on whether the remote control has voice input functionality, Liston: ¶ [0303].  Since a particular remote control can include only a microphone that receives voice inputs, Examiner considers such a remote control to be a hands free device since the only means to interact with the particular remote control is via a speech (hands free) modality.  Information can be retrieved (indication) that is used to determine the functionality of the remote controller, Liston: ¶ [0203].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith wherein the indication indicates that the user device is a hands free device, as taught by Liston.
One would have been motivated to make such a combination in order to provide a more effective means for adapting the user interface to various types of remote controllers (Liston: ¶ [0003], [0036], [0204], [0303].).
wherein the hands free device is configured to receive a trigger and a voice command following the trigger.
However, Vassigh teaches a method wherein the hands free device is configured to receive a trigger and a voice command following the trigger (The remote control device can be an audio remote control device comprising only microphones that is configured to receive voice commands after receiving a trigger word, Vassigh: ¶ [0036].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston wherein the hands free device is configured to receive a trigger and a voice command following the trigger, as taught by Vassigh.
One would have been motivated to make such a combination in order to provide a more effective audio remote control device that can better distinguish audio data to determine when a user intends to issue a voice command (Vassigh: ¶ [0036]).

Claim 2:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein determining a user interface for output on the at least one other device comprises selecting the user interface from a plurality of user interfaces associated with the plurality of user devices configured to receive audio inputs using one or more recognized user devices (Smith: ¶ [0052]-[0057].  Liston: ¶ [0039]-[0040].).

Claim 3:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein determining the user interface for output comprises determining, based on the indication that the user device is the hands free device, a user interface capable of receiving input from the user device using one or more voice commands (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].  When the remote control has voice input capabilities, a user interface capable of receiving voice inputs is displayed, ¶ [0303].). 

Claim 4:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein determining the user interface for output comprises determining, based on the indication that the user device is the device comprising one or more buttons, a user interface capable of receiving input from the user device using one or more buttons (Smith: ¶ [0052]-[0057]; Liston: Fig. 15, ¶ [0228].). 

Claim 7:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein the audio input is a voice command for accessing a list of content offered by a service provider (The user can provide an 

Claim 29:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein receiving the indication of whether the user device is either the hands free device that is configured to receive the trigger and the voice command or the device comprising one or more buttons comprises receiving metadata comprising the indication of whether the user device is either the hands free device that is configured to receive the trigger and the voice command following the trigger or the device comprising one or more buttons (The capabilities of the remote control can be determined based on an identifier (metadata) received by the remote controller, Liston: ¶ [0043].).

Claim 32:
The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein the trigger is configured to serve as an instruction to cause execution of the voice command or to cause execution of an operation associated with the voice command (Vassigh: ¶ [0036].).

Claim(s) 5, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston, further in view of Vassigh and further in view of Tuli et al. (US 2011/0119637 A1, published 05/19/2011, hereinafter “Tuli).

Claim 5:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein the indication comprises device capabilities (Pyhalammi: ¶ [0039].).
	Smith in view of Liston and further in view of Vassigh does not appear to expressly teach a method wherein the device capabilities are determined via a device identifier.
However, Tuli teaches a method wherein the device capabilities are determined via a device identifier (Tuli: ¶ [0057].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston and further in view of Vassigh wherein the device capabilities are determined via a device identifier, as taught by Tuli.
	One would have been motivated to make such a combination to provide a more effective means for determining the capabilities of the user equipment (Tuli: ¶ [0057].).

Independent Claim 21:
	Smith discloses a method comprising:
receiving first information indicative of an audio input received at a user device of a plurality of user devices configured to receive audio inputs (The system can receive a voice command from a first input device such as a remote 434 (user device), Smith: Fig. 5, [0052].  A second input device (user device) can be the same type of input device as the first input device, Smith: ¶ [0055].  Accordingly, the system can provide multiple devices that can receive audio inputs.); 
determining, based on a received indication, whether or not the user device is a remote control device (The interface can be adapted based on the type of input device used, Smith: ¶ [0053]-[0055].  As presented above, Smith indicates that the input type can be a voice command and that the input device may be a remote control, Smith: ¶ [0052].  The remote control also includes buttons, Smith: ¶ [0053].  The user interface can be adapted when the input device is the same type of input device (e.g. a first and second input device can be a remote controller) but each input device has a different characteristic, Smith: ¶ [0055].  Although it is not explicitly stated, Smith suggests that the system is provided with some sort of indication of the type of input device being used or else the system could not accurately choose the user interface that corresponds to the type of input device that provided the input.); 
selecting, based on determining whether or not the user device is a remote control device, a user interface from a plurality of user interfaces associated with the plurality of user devices configured to receive audio inputs for output on at least one other device (The graphical user interface can be adapted to the specifications of the input device based on determining whether the input device is a remote control, Smith: ¶ [0053].); and 
causing output of the user interface on the at least one other device (The graphical user interface is displayed on a device other than the remote control, Smith: Figs. 3 and 4, ¶ [0038] last sentence, ¶ [0053].).
Smith does not appear to expressly teach a method comprising:
receiving a device identifier; 
the determining is based on the received device identifier; and
the remote control device is a hands free device that is configured to receive a trigger and a voice command following a trigger.
However, Liston teaches a method comprising:
receiving an indication (Liston: ¶ [0203].); 
the determining is based on the received device identifier (Liston: ¶ [0203].); and
the remote control device is a hands free device (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].  The interface is adapted based on whether the remote control has voice input functionality, Liston: ¶ [0303].  Since a particular remote control can include only a microphone that receives voice inputs, Examiner considers such a remote control to be a hands free device since the only 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith to comprise:
receiving an indication; 
the determining is based on the indication; and
the remote control device is a hands free device, as taught by Liston.
One would have been motivated to make such a combination in order to provide a more effective means for adapting the user interface to various types of remote controllers (Liston: ¶ [0003], [0036], [0204], [0303].).
Smith in view of Liston does not appear to expressly teach a method wherein: 
the indication is a device identifier; and
the hands free device is configured to receive a trigger and a voice command following the trigger.
However, Vassigh teaches a method wherein the hands free device is configured to receive a trigger and a voice command following the trigger (The remote control device can be an audio remote control device comprising only microphones that is configured to receive voice commands after receiving a trigger word, Vassigh: ¶ [0036].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view wherein the hands free device is configured to receive a trigger and a voice command following the trigger, as taught by Vassigh.
One would have been motivated to make such a combination in order to provide a more effective audio remote control device that can better distinguish audio data to determine when a user intends to issue a voice command (Vassigh: ¶ [0036]).
Smith in view of Liston and further in view of Vassigh does not appear to expressly teach a method wherein the indication is a device identifier.
However, Tuli teaches a method wherein the indication is a device identifier (Tuli: ¶ [0057].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston and further in view of Vassigh wherein the indication is a device identifier, as taught by Tuli.
	One would have been motivated to make such a combination to provide a more effective means for determining the capabilities of the user equipment (Tuli: ¶ [0057].).


Claim 22:
	The rejection of claim 21 is incorporated.  Smith in view of Liston, further in view of Vassigh and further in view of Tuli teaches a method wherein selecting the user interface comprises selecting, based on determining that the user device is a hands free device, a user interface capable of receiving input from the user device using one or more voice commands (The remote control can include 1 input, Liston: ¶ [0204].  The .

Claim 23:
	The rejection of claim 21 is incorporated.  Smith in view of Liston, further in view of Vassigh and further in view of Tuli teaches a method wherein selecting the user interface comprises selecting, based on determining that the user device is not a hands free device, a user interface capable of receiving input from one or more buttons (Smith: ¶ [0052]-[0057]; Liston: Fig. 15, ¶ [0228].).

Claim 25:
	The rejection of claim 21 is incorporated.  Smith in view of Liston, further in view of Vassigh and further in view of Tuli wherein the other device is separate from the user device (Smith: ¶ [0052]-[0057].).

Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston and further in view of Vassigh and further in view of Park et al. (US 8,738,925 B1, issued on 05/27/2014, hereinafter “Park”).

Claim 6:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh does not appear to expressly teach a method wherein receiving the indication of whether the user device is either the hands free device that is configured to receive the trigger and the voice command following the trigger or the device comprising one or more buttons comprises receiving an indication of how the first information was transmitted by the user device.
However, Park teaches a method wherein receiving an indication of whether the user device is a first type of device or a second type of device comprises receiving an indication of how the first information was transmitted (The type of device is determined based on the wireless protocol the device communicates with, Park: column 10 lines 2-18.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston and further in view of Vassigh wherein receiving an indication of whether the user device is a first type of device or a second type of device comprises receiving an indication of how the first information was transmitted, as taught by Park.
	One would have been motivated to make such a combination in order to improve the method of Smith in view of Liston and further in view of Vassigh by providing greater flexibility in determining the type of device (Park: column 10 lines 2-18.).
	In implementing the device type determination feature of Park in to the invention of Smith in view of Liston and further in view of Vassigh, the identification of the type of device would include identification of a hands free device and a device comprising one or more buttons because the hands free device and the device comprising one or more buttons are the types of wireless devices that are identified in the invention of Smith in view of Liston and further in view of Vassigh.  Accordingly, in combination, Smith in view wherein receiving the indication of whether the user device is either the hands free device that is configured to receive the trigger and the voice command following the trigger or the device comprising one or more buttons comprises receiving an indication of how the first information was transmitted by the user device.

Claim 26:
	The rejection of claim 6 is incorporated.  Smith in view of Liston, further in view of Vassigh and further in view of Park does not appear to teach a method wherein the indication of how the first information was transmitted by the user device comprises an indication of whether the first information was received over a Wi-Fi network or via a RF signal (The type of device is determined based on the wireless protocol the device communicates with, Park: column 10 lines 2-18.).

Claim(s) 8, 12, 14, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston.

Independent Claim 8:
	Smith discloses a method comprising:
receiving first information indicative of an audio input received at a user device of a plurality of user devices configured to receive audio inputs (The system can receive a voice command from a first input device such as a remote 434 (user device), Smith: Fig. 5, [0052].  A second input ; 
determining, based on an indication, whether the user device is a device comprising one or more buttons for causing control of at least one other device (The interface can be adapted based on the type of input device used, Smith: ¶ [0053]-[0055].  As presented above, Smith indicates that the input type can be a voice command, Smith: ¶ [0052]-[0053].  The remote control also includes buttons, Smith: ¶ [0053].  The user interface can be adapted when the input device is the same type of input device (e.g. a first and second input device can be a remote controller) but each input device has a different characteristic, Smith: ¶ [0055].  Although it is not explicitly stated, Smith suggests that the system is provided with some sort of indication of the type of input device being used or else the system could not accurately choose the user interface that corresponds to the type of input device that provided the input.); and 
in response to determining that the user device comprises one or more buttons, causing output of a second type of user interface that is different from a first type of user interface on the at least one other device (A different type of interface is used for a remote control comprising buttons, Smith: ¶ [0052]-[0057].).
Smith does not appear to expressly teach a method wherein:
the indication is part of received metadata;
the determining comprises determining whether the user device is a hands free device that does not include one or more buttons for causing control of at least one other device; and
in response to determining that the user device is the hands free device, causing output of a first type of user interface on the at least one other device.
However, Liston teaches a method wherein:
the indication is part of received metadata (Information (metadata) can be retrieved that is used to determine the functionality of the remote controller, Liston: ¶ [0203].);
the determining comprises determining whether the user device is a hands free device that does not include one or more buttons for causing control of at least one other device (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].  Accordingly, the remote control would not include any buttons.  Since a particular remote control can include only a microphone that receives voice inputs, Examiner considers such a remote control to be a hands free device since the only means to interact with the particular remote control is via a speech (hands free) modality.  The capabilities of the remote control can be determined based on an identifier received by the remote controller, Liston: ¶ [0043].); and
in response to determining that the user device is the hands free device, causing output of a first type of user interface on the at least one other device (As presented above the remote control can include a single voice input element such as a microphone, Liston: ¶ [0003], [0036], [0204], [0207].  When the remote control has voice input capabilities, a user interface capable of receiving voice inputs is displayed, Liston: ¶ [0303].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith wherein:
the determining comprises determining whether the user device is a hands free device that does not include one or more buttons for causing control of at least one other device; and
in response to determining that the user device is the hands free device, causing output of a first type of user interface on the at least one other device, as taught by Liston.
One would have been motivated to make such a combination in order to provide a more effective means for adapting the user interface to various types of remote controllers (Liston: ¶ [0003], [0036], [0204], [0303].).
Smith in view of Liston does not appear to expressly teach a method wherein the indication is part of received metadata.

Claim 12:
	The rejection of claim 8 is incorporated.  Smith in view of Liston further teaches a method wherein the first type of user interface is capable of receiving input from the user device using one or more voice commands (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].  When the remote control has voice input capabilities, a user interface capable of receiving voice inputs is displayed, ¶ [0303].).

Claim 14:
	The rejection of claim 8 is incorporated.  Smith in view of Liston further teaches a method wherein the second type of user interface is capable of receiving input from the user device using the one or more buttons (Smith: ¶ [0052]-[0057]; Liston: Fig. 15, ¶ [0228].). 

Claim 27:
The rejection of claim 8 is incorporated.  Smith in view of Liston wherein: 
determining whether the user device is either the hands free that does not include one or more buttons for causing control of at least one other device or the device comprising one or more buttons comprises determining that the user device is the hands free device (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input element, Liston: ¶ [0003], [0036].); and 
causing output of the first type of user interface on at least one other device in response to determining that the user device is the hands free device (When the remote control has voice input capabilities, a user interface capable of receiving voice inputs is displayed, ¶ [0303].).

Claim 28:
The rejection of claim 8 is incorporated.  Smith in view of Liston and further wherein: 
determining whether the user device is either the hands free that does not include one or more buttons for causing control of at least one other device or the device comprising one or more buttons comprises determining that the user device comprises one or more buttons for causing control of another device (Smith: ¶ [0052]-[0057]; Liston: Fig. 15, ¶ [0228].); and 
causing output of the second type of user interface on at least one other device in response to determining that the user device comprises one or more buttons (Smith: ¶ [0052]-[0057]; Liston: Fig. 15, ¶ [0228].).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston and further in view of Park.

Claim 9:
	The rejection of claim 1 is incorporated.  Smith in view of Liston does not appear to expressly teach a method wherein receiving the metadata comprising the indication of the user device comprises receiving an indication of how the first information was transmitted by the user device.
However, Park teaches a method wherein receiving the metadata comprising the indication of whether the user device is a first type of device or a second type of device comprises receiving an indication of how the first information was transmitted (The type of device is determined based on the wireless protocol the device communicates with, Park: column 10 lines 2-18.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston wherein receiving an indication of whether the user device is a first type of device or a second type of device comprises receiving an indication of how the first information was transmitted, as taught by Park.
	One would have been motivated to make such a combination in order to improve the method of Smith in view of Liston by providing greater flexibility in determining the type of device (Park: column 10 lines 2-18.).
	In implementing the device type determination feature of Park in to the invention of Smith in view of Liston, the identification of the type of device would include identification of a hands free device and a device comprising one or more buttons because the hands free device and the device comprising one or more buttons are the types of wireless devices that are identified in the invention of Smith in view of Liston.  Accordingly, in combination, Smith in view of Liston and further in view of Park teaches a method wherein receiving the metadata comprising the indication of the user device comprises receiving an indication of how the first information was transmitted by the user device.

Claim 10:
	The rejection of claim 9 is incorporated.  Smith in view of Liston and further in view of Park does not appear to teach a method wherein receiving the indication of how the first information was transmitted by the user device comprises receiving at least one of a device identifier or an indication of how the first information were transmitted by the user device comprises determining whether the second information was received over a Wi-Fi network or via a RF signal (Park: column 10 lines 2-18.).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston, further in view of Vassigh, further in view of Tuli and further in view of Park.

Claim 24:
	The rejection of claim 21 is incorporated.  Smith in view of Liston, further in view of Vassigh and further in view of Tuli does not appear to teach a method wherein receiving the device identifier comprises receiving an indication of whether the first information was received over a Wi- Fi network or via a RF signal.
However, Park teaches a method wherein receiving the device identifier comprises receiving an indication of whether the first information was received over a Wi- Fi network or via a RF signal (The type of device (device identifier) is determined 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston, further in view of Vassigh and further in view of Tuli wherein receiving the device identifier comprises receiving an indication of whether the first information was received over a Wi- Fi network or via a RF signal, as taught by Park.
	One would have been motivated to make such a combination in order to improve the method of Smith in view of Liston and further in view of Vassigh by providing greater flexibility in determining the type of device (Park: column 10 lines 2-18.).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston and further in view of Vassigh and further in view of Fujisawa (US 8,831,952 B2, issued 09/09/2014, hereinafter “Fujisawa”).

Claim 30:
	The rejection of claim 1 is incorporated.  Smith in view of Liston and further in view of Vassigh further teaches a method wherein causing output of the user interface on the at least one other device comprises causing, based on the indication that the user device is the hands free device, the at least one other device to present a voice command user interface (The remote control can include 1 input, Liston: ¶ [0204].  The input can be a voice input element, Liston: ¶ [0207].  A microphone is a voice input  
Smith in view of Liston and further in view of Vassigh does not appear to expressly teach a method wherein the presentation of the voice command user interface comprises talking back to a user of the hands free device.
However, Fujisawa teaches a method wherein the presentation of the voice command user interface comprises talking back to a user of the hands free device (Fujisawa: column 8 lines 1-26).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston and further in view of Vassigh wherein the presentation of the voice command user interface comprises talking back to a user of the hands free device, as taught by Fujisawa.
One would have been motivated to make such a combination in order to provide a more effective presentation of the voice command user interface (Fujisawa: column 8 lines 1-26).

Claim(s) 5, 21-23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Liston and further in view of Tuli.

Claim 31:
The rejection of claim 1 is incorporated.  Smith in view of Liston further teaches a method wherein the indication comprises device capabilities (Pyhalammi: ¶ [0039].).
wherein the device capabilities are determined via a device identifier.
However, Tuli teaches a method wherein the device capabilities are determined via a device identifier (Tuli: ¶ [0057].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Smith in view of Liston wherein the device capabilities are determined via a device identifier, as taught by Tuli.
	One would have been motivated to make such a combination to provide a more effective means for determining the capabilities of the user equipment (Tuli: ¶ [0057].).

Response to Arguments
Applicant’s amendment to claim 29 has been fully considered and is persuasive.  The 35 U.S.C. § 112 rejections of claim 29 is respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.
		.
Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175